DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated June 1, 2022.  Claims 13-26 are presently pending and are presented for examination.

Claim Objections
Claims 25 and 26 are objected to for the use of “and/or” as it is not definitive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 13-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the Written Description fail to indicate what a ‘flag’ of an ABS signal comprises, as recited in independent claims 13 and 18-20.  For the same reasons, claims 14-17 and 21-24 are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0318910, to Kaestner et al. (hereinafter Kaestner), and further in view of PCT Publication No. WO2006/125547, to Witte et al. (hereinafter Witte), and in further view of U.S. Patent Publication No. 2016/0152221, to Furuyam

As per claim 13, and similarly with respect to claims 18-20, Kaestner discloses a control apparatus for at least one electromechanical brake booster of a braking system of a vehicle (e.g. see , comprising: an electronic device to output at least one control signal to a motor of the electromechanical brake booster based on at least a braking definition signal, for a braking input of at least one of a driver of the vehicle (e.g. see Fig. 1, and paragraph 0019-0020, wherein a brake system of a vehicle is shown and described) and an automatic speed control system of the vehicle, outputted to the electronic device (e.g. see the Office notes the alternate claim structure); wherein the electronic device is further configured to specify, based on the braking definition signal, … a target motor force of the motor of the electromechanical brake booster (e.g. see paragraph 0021, wherein an electromechanical brake booster 14 is provided that generates additional braking force based upon driver’s braking force Ff) or a target brake application force of the electromechanical brake booster into a brake master cylinder, located downstream from the electromechanical brake booster, of the braking system (e.g. see the Office notes the alternate claim structure).
While Kaestner does disclose regulation of the brake booster, which would presumable done to achieve a braking outcome based upon master cylinder pressure (e.g. see para. 0021), it does not specifically recite that the target motor force of the motor of the electromechanical brake booster is based upon at least one of an ABS flag signal, a brake master cylinder pressure signal, and a brake pressure signal corresponding to a brake pressure present in at least one wheel brake cylinder of the braking system.  However, Furuyama teaches that base upon master cylinder pressure a boost ratio of a brake booster is modified (i.e. the target motor force of the brake booster is based upon master cylinder pressure). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the electromechanical brake booster of Kaestner to include utilizing master brake pressure readings for selection of a brake boost for the purpose of ensuring that braking force is not too great or too little.
While Kaestner does teach regulable/controllable brake pressure formed by the combination of user input and target rotation of the electromechanical brake booster (e.g. see paragraphs 0021, 0032 and 0037) Kaestner fails to disclose every feature of wherein the electronic device is further configured to output the at least one control signal to the motor based on of a force difference between the specified target motor force and an estimated or measured actual motor force of the motor of the electromechanical brake booster, or between the specified target brake application force and an estimated or measured actual brake application force of the electromechanical brake booster into the downstream brake master cylinder.  However, Witte teaches manipulating an electrotechnical brake booster to reach a targeted braking force based upon a measured brake force (i.e. a difference between specified target brake application force and measured actual brake application force) (e.g. see at least paragraph 0018).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the electromechanical brake booster of Kaestner to include comparing applied braking force to actual braking force in order to generate an optimum braking force for the purpose of ensuring safe distance between vehicles or with an object.

As per claim 14, and similarly with respect to claim 21, Kaestner, as modified by Furuyama and Witte, teach the features of claims 13 and 20, respectively, and Kaestner further discloses wherein the electronic device is further configured to specify a target rotation speed of the motor of the electromechanical brake booster based on the force difference, and to output the at least one control signal to the motor of the electromechanical brake booster based on the specified target rotation speed (e.g. see paragraphs 0021, 0032 and 0037, wherein Kaestner does teach regulable/controllable brake pressure formed by the combination of user input and target rotation speed of the electromechanical brake booster).

As per claim 15, and similarly with respect to claim 22, Kaestner, as modified by Furuyama and Witte, teach the features of claims 14 and 21, respectively, and Kaestner further discloses wherein the electronic device is further configured to specify the target rotation speed of the motor of the electromechanical brake booster, based on the force difference, so that an absolute value of the specified target rotation speed is always greater than or equal to a defined minimum absolute rotation speed value not equal to zero (e.g. the Office notes that any targeted rotation speed would be greater than zero, which greater than a minimum absolute rotation speed value of zero).

As per claim 16, and similarly with respect to claim 23, Kaestner, as modified by Furuyama and Witte, teach the features of claims 15 and 22, respectively, and Kaestner further discloses wherein the electronic device is further configured to specify the absolute value of the target rotation speed to be equal to the defined minimum absolute rotation speed value if an absolute value of the force difference is less than a defined comparison value not equal to zero, and to specify the absolute value of the target rotation speed as a function of the force difference if the absolute value of the force difference is greater than the defined comparison value (e.g. the Office notes that any targeted rotation speed would be greater than zero, which greater than a minimum absolute rotation speed value of zero, when it is applied, and equal to zero when not needed).

As per claim 17, and similarly with respect to claim 24, Kaestner, as modified by Furuyama and Witte, teach the features of claims 13 and 20, respectively, and Kaestner further discloses wherein the electronic device is further configured to estimate the actual motor force of the motor of the electromechanical brake booster, or the actual brake application force of the electromechanical brake booster into the downstream brake master cylinder, based on at least a present current intensity of a motor current of the motor of the electromechanical brake booster and of a present rotation angle of a rotor of the motor of the electromechanical brake booster (e.g. the Office notes applied pressure through rotation of the electrotechnical brake booster would be based upon a rotation angle of a rotor of the booster as the rotational angle signifies the amount of fluid displacement and applied pressure or added applied pressure).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0318910, to Kaestner et al. (hereinafter Kaestner), and further in view of PCT Publication No. WO2006/125547, to Witte et al. (hereinafter Witte).

As per claim 25, and similarly with respect to claim 26, Kaestner discloses a control apparatus for at least one electromechanical brake booster of a braking system of a vehicle (e.g. see , comprising: an electronic device to output at least one control signal to a motor of the electromechanical brake booster based on at least a braking definition signal, for a braking input of at least one of a driver of the vehicle (e.g. see Fig. 1, and paragraph 0019-0020, wherein a brake system of a vehicle is shown and described) and an automatic speed control system of the vehicle, outputted to the electronic device (e.g. see the Office notes the alternate claim structure); wherein the electronic device is further configured to specify, based on the braking definition signal, a target motor force of the motor of the electromechanical brake booster (e.g. see paragraph 0021, wherein an electromechanical brake booster 14 is provided that generates additional braking force based upon driver’s braking force Ff) or a target brake application force of the electromechanical brake booster into a brake master cylinder, located downstream from the electromechanical brake booster, of the braking system (e.g. see the Office notes the alternate claim structure).
While Kaestner does teach regulable/controllable brake pressure formed by the combination of user input and target rotation of the electromechanical brake booster (e.g. see paragraphs 0021, 0032 and 0037) Kaestner fails to disclose every feature of wherein the electronic device is further configured to output the at least one control signal to the motor based on of a force difference between the specified target motor force and an estimated or measured actual motor force of the motor of the electromechanical brake booster, or between the specified target brake application force and an estimated or measured actual brake application force of the electromechanical brake booster into the downstream brake master cylinder.  However, Witte teaches manipulating an electrotechnical brake booster to reach a targeted braking force based upon a measured brake force (i.e. a difference between specified target brake application force and measured actual brake application force) (e.g. see at least paragraph 0018).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the electromechanical brake booster of Kaestner to include comparing applied braking force to actual braking force in order to generate an optimum braking force for the purpose of ensuring safe distance between vehicles or with an object.
With respect to wherein the electronic device is further configured to specify a target rotation speed of the motor of the electromechanical brake booster based on the force difference, and to output the at least one control signal to the motor of the electromechanical brake booster based on the specified target rotation speed, Kaestner does teach regulable/controllable brake pressure formed by the combination of user input and target rotation speed of the electromechanical brake booster (e.g. see paragraphs 0021, 0032 and 0037).  The Office notes that due to the brake booster being electrically driven and controllable to meet desired braking effect, a rotational speed of the motor would be selected to provide suitable boost braking force.
With respect to wherein the electronic device is further configured to specify the target rotation speed of the motor of the electromechanical brake booster, based on the force difference, so that an absolute value of the specified target rotation speed is always greater than or equal to a defined minimum absolute rotation speed value not equal to zero (e.g. the Office notes that any targeted rotation speed would be greater than zero, which greater than a minimum absolute rotation speed value of zero).

Response to Arguments
Applicant’s arguments with respect to claims 13 and 18-20 are moot in view of new grounds of rejection.  Applicant’s arguments with respect to claims 14, 15, 21, 22, 25 and 26, as indicated in the revised rejection, the Office notes that due to the brake booster being electrically driven and controllable to meet desired braking effect, a rotational speed of the motor would be selected to provide suitable boost braking force.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669